Dillard, Judge,
dissenting.
Like the per curiam, I am of the view that Rodriguez’s motion to suppress failed to provide the State with notice of all the legal issues to be resolved at the suppression hearing.15 Nevertheless, the trial court did, at the conclusion of that hearing, provide the parties with an opportunity to file post-hearing briefs on the validity of the stop. As such, I am not inclined to conclude that the issue of whether the initial stop of the vehicle was valid has been waived on appeal. That said, I do think Rodriguez’s failure to give the State pre-hearing notice as to the scope of the legal issues to be presented at the suppression hearing provides a justification for vacating the trial court’s decision and remanding the case for further proceedings.16 This course of action is especially appropriate in light of our recent decision in Hernandez-Lopez v. State,17 which was decided after both the trial court’s ruling and the filing of Rodriguez’s notice of appeal,18 and which has not been briefed (or even mentioned) by the parties on reconsideration.
Furthermore, while the per curiam and Judge Doyle have both penned thoughtful opinions, our constitutional duty to resolve this appeal today — and thus within two terms of docketing19 — places time constraints upon the reconsideration of this case that also warrant vacating and remanding to the trial court.20
For all of the foregoing reasons, I respectfully dissent.
*628Decided April 12, 2013
Crawford & Boyle, Eric C. Crawford, for appellant.
Daniel J. Porter, District Attorney, Ayanna K. Sterling-Jones, Assistant District Attorney, for appellee.

 See Young v. State, 282 Ga. 735, 736-38 (653 SE2d 725) (2007); State v. Gomez, 266 Ga. App. 423, 425 (2) (597 SE2d 509) (2004).


 See State v. Roddy, 231 Ga. App. 91, 93 (497 SE2d 653) (1998) (concluding that the circumstances of that case demanded that “a second evidentiary hearing be held,” and thus vacating the trial court’s order granting defendant’s motion to suppress and remanding the case with direction that the trial court conduct another hearing on the motion). Cf. State v. Watson, 292 Ga. App. 831, 833 (666 SE2d 90) (2008) (“Given the uncertainty regarding the basis for the ruling, we vacate the order granting Watson’s motion to suppress and remand the case to the trial court.”).


 319 Ga. App. 662 (738 SE2d 116) (2013).


 See, e.g., Kollie v. State, 301 Ga. App. 534, 547 (15) (687 SE2d 869) (2009) (vacating and remanding case for the purpose of conducting a new hearing and considering new precedent).


 Ga. Const. art. VI, § 9, ¶ 2 (“The Supreme Court and the Court of Appeals shall dispose of every case at the term for which it is entered on the court’s docket for hearing or at the next term.”).


 In referencing the time constraints placed upon the Court in this case, I am not only referring to the limited amount of time that many members of the Court had to consider the complex issues presented by this appeal, but also to the fact that our decision to adopt this new, substituted opinion precludes Rodriguez from filing a motion for reconsideration. And while I recognize that this Court has, in the past, claimed the authority to extend the term for purposes of allowing a party to file a motion for reconsideration in such circumstances, see Stuckey v. Richardson, 188 Ga. App. 147, 149 (4) (372 SE2d 458) (1988), I strongly disagree that this Court possesses the authority to do so. Our Supreme Court has this authority, but we do not. See OCGA § 15-2-4 (b); Haygood v. City of Doraville, 256 Ga. 566, 567 (350 SE2d 766) (1986).